NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3895-19

LAURIE JOHNSON,

          Plaintiff-Respondent,

v.

THOMAS JOHNSON,

     Defendant-Appellant.
_______________________

                   Argued October 20, 2021 – Decided November 4, 2021

                   Before Judges Fuentes, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-0509-11.

                   Bonnie C. Frost argued the cause for appellant
                   (Einhorn, Barbarito, Frost & Botwinick, attorneys;
                   Matheu D. Nunn, Jhanice V. Domingo and Jessie M.
                   Mills, on the briefs).

                   Thomas J. DeCataldo argued the cause for respondent
                   (Skoloff Wolfe P.C., attorneys; Thomas J. DeCataldo,
                   on the brief).

PER CURIAM
      Defendant appeals an order denying his motion for termination of his

alimony obligation and the parties' fee applications and granting plaintiff's

cross-motion to find defendant in violation of litigant's rights. We affirm the

order substantially for the reasons set forth in Judge Frank J. DeAngelis's

comprehensive, written decision.

      As Judge DeAngelis stated, "[d]efendant's application rests largely on a

series of negative inferences he asks the [c]ourt to draw" from the facts set forth

in defendant's motion. Accepting defendant's asserted facts, we agree with

Judge DeAngelis that defendant did not present sufficient evidence from which

a trier of fact could find cohabitation.

      Judge DeAngelis's decision and the parties' appellate briefs were written

before we issued our decision in Temple v. Temple, ___ N.J. Super. ___ (App.

Div. 2021).    Defense counsel's reliance on Temple at oral argument was

misplaced given the clear factual differences between Temple and this case.

See, e.g., id. at ___ (slip op. at 8-14) (identification of defendant by her

paramour's last name in a church publication, her paramour's frequent reference

to defendant as his "wife," and his and defendant's post-motion scrubbing of

their social-media accounts).

      Affirmed.


                                                                             A-3895-19
                                           2